IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-20809
                         _____________________


            RORY KEITH JONES,

                                 Plaintiff-Appellant,

            v.

            CITY OF HOUSTON, c/o Kathy Whitmire and Lee Brown,

                                 Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                           (H-87-CV-912)
_________________________________________________________________
                         February 3, 1997
Before KING, GARWOOD, and PARKER, Circuit Judges.

PER CURIAM:*

         Prisoner-appellant Rory Keith Jones filed a notice of

appeal in this civil action before April 26, 1996, the effective

date of the Prison Litigation Reform Act (PLRA).       Among other

things, the PLRA requires prisoners proceeding in forma pauperis

to submit a prison trust fund account statement and an affidavit

listing their assets.    The PLRA requires a prisoner appealing in

forma pauperis in a civil action to pay the full amount of the


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
filing fee, $105.   If funds for immediate payment are not

available, this court is to assess, and, when funds exist,

collect, as a partial payment of the filing fee, twenty percent

of the greater of: (a) the average monthly deposits to Jones’s

trust-fund account or (b) the average monthly balance in that

account for the six-month period immediately preceding September

18, 1995, the date of the filing of the notice of appeal herein.

After payment of the initial partial filing fee, funds shall be

deducted from Jones’s account until the full filing fees are

paid.   See 28 U.S.C. § 1915(b)(1), (2); Strickland v. Rankin

County Correctional Facility, No. 96-60306, --- F.3d --- (5th

Cir. Jan. 30, 1997).

     Jones has thirty days from the date of this order to comply

with the PLRA requirements, including:

     1)       payment of the appellate filing fee of $105 to the

              clerk of the district court or

     2)(a)    the filing in this court of an affidavit stating all

              assets that Jones possesses and

        (b)   the filing of a certified statement by the custodian

              of Jones’s trust-fund account for the six-month

              period immediately preceding the date of the filing

              of the notice of appeal herein.

     The clerk of this court is directed to provide Jones with

the proper forms for compliance herewith.


                                  2
     The appeal is held in abeyance until Jones complies herewith

or until the expiration of thirty days, whichever comes first.

If Jones does not comply within the thirty days, the clerk of

this court is directed to dismiss the appeal for lack of

prosecution.   See Fifth Circuit Rule 42.3.

     APPEAL HELD IN ABEYANCE.   COSTS ORDER ENTERED.




                                 3